Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00026-CV

                                   Rose Marie WEAVER,
                                         Appellant

                                              v.

                                      John G. PREDDY,
                                           Appellee

                 From the 38th Judicial District Court, Uvalde County, Texas
                            Trial Court No. 2016-05-31156-CV
                    Honorable Camile Glasscock Dubose, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee John G. Preddy recover his costs of this appeal from
appellant Rosie Marie Weaver.

       SIGNED December 5, 2018.


                                               _____________________________
                                               Marialyn Barnard, Justice